Title: From George Washington to Major General Horatio Gates, 21 February 1778
From: Washington, George
To: Gates, Horatio



Sir
Head Quarters Valley Forge Feby 21st 1778

At General Knox’s departure from camp, I directed him to forward the artillery at albany, to some proper depository in this quarter, convenient for rendering them useful in the next campaign. My motives for this were, that in case of an augmentation of this army, we should stand in need of a much larger train than we now have in the field, and ought besides to have a reserve to answer the demands of contingencies.
In consideration of the difficulty of transportation at this season, it was thought adviseable to postpone the removal of the cannon, from albany, ’till early in the spring, when the situation of the North River would permit their being brought a great part of the distance, by water, which would be the most expeditious and least expensive way. In the meantime, the navigation to albany being impracticable, it was imagined, they would be intirely safe, in remaining there; and that it would be inexpedient to remove them, into New England, which, if they were to come to this army, must occasion a good deal of unnecessary expence, trouble & delay.
By a letter, I have just received, from General Knox, I learn that five and twenty field pieces and two Howitzers, had arrived at Farmington in Connecticut, sent there by your order. I must beg the favour of the

Board to inform me, whether they may have any particular reasons, or views with regard to the disposal of that artillery, or what may remain in albany, unemployed in the Northern expedition, which may not coincide with my first intentions. If not, I should wish to give immediate directions to have the artillery at Farmington forwarded on its rout to this State, in doing which, no time is to be lost, as I am informed, the roads from Connecticut to Hudson River across the mountains, will become impassable, when the Spring fairly opens. I have the honor to be Sir your most obet Servant

Go: Washington

